Citation Nr: 0102904	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to an effective date earlier than March 31, 1997, 
for a 30 percent rating for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from September 1983 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board also notes that in a May 2000 rating decision, the 
RO determined that there was no clear and unmistakable error 
in a March 1988 rating decision which assigned a 10 percent 
evaluation for irritable bowel syndrome.  The veteran was 
informed of the May 2000 rating decision and of his appellate 
rights with respect to this decision.  To date, he has not 
filed a notice of disagreement with this decision.  
Therefore, this clear and unmistakable error issue is not 
currently before the Board.


FINDINGS OF FACT

1.  In an unappealed May 1988 rating decision, the RO granted 
service connection for irritable bowel syndrome, and assigned 
a 10 percent evaluation, effective November 15, 1987.  

2.  The 10 percent evaluation was continued in unappealed 
rating decisions, dated in April 1991 and May 1996. 

3.  The date of receipt of the veteran's claim for an 
increased evaluation for irritable bowel syndrome is not 
earlier than March 31, 1997.  

4.  It is not factually ascertainable that an increase in 
severity of the irritable bowel syndrome occurred during the 
one year period prior to March 31, 1997.

5.  The above facts are not in dispute.

CONCLUSION OF LAW

The claim for an effective date earlier than March 31, 1997, 
for a 30 percent rating for irritable bowel syndrome is 
without legal merit.  38 U.S.C.A. §§ 501, 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 30 percent evaluation for 
irritable bowel syndrome should be effective from the day 
following his discharge from service because the symptoms 
warranting a 30 percent evaluation have been present since 
service.  His representative argues that an earlier effective 
date is warranted for the 30 percent evaluation because the 
date of earlier VA treatment for the disability should be 
accepted as the date of receipt of claim in accordance with 
38 C.F.R. § 3.157(b).  

The effective date of an award of increased compensation will 
be the earliest date as of which it is ascertainable that an 
increase in disability occurred if a claim is received within 
1 year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which service connection has been established.  38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.157.  

The pertinent facts in this case are not in dispute.  In the 
May 1988 rating decision granting service connection for 
irritable bowel syndrome from the day following the veteran's 
discharge from service, the RO evaluated the disability as 10 
percent disabling.  The veteran did not appeal this decision.  
In unappealed rating decisions, dated in April 1991 and May 
1996, the RO continued the 10 percent evaluation.  

Thereafter, a statement was received from the veteran on 
March 31, 1997.  In this statement, the veteran claimed 
entitlement to service connection for additional disabilities 
and entitlement to benefits under 38 U.S.C.A. § 1151.  He did 
not express disagreement with the evaluation assigned for 
irritable bowel syndrome nor did he specifically allege that 
his irritable bowel syndrome had increased in severity.  In a 
January 1998 rating decision, the RO granted an increased 
evaluation of 30 percent for irritable bowel syndrome.  It 
based the grant on the results of a September 1997 VA 
examination.  It apparently assigned an effective date of 
March 31, 1997, for the 30 percent evaluation by construing 
the statement received from the veteran on that date as a 
claim for increase.

Subsequently received records document private and VA 
treatment and evaluation of the veteran from 1987 to 1992.

The Board notes that there is no indication in the record 
that the increase in severity of the veteran's irritable 
bowel syndrome occurred in the year preceding March 31, 1997.  
In fact neither the veteran nor his representative has 
alleged that the disability increased in severity during that 
year or that a claim for increase was filed within one year 
of the date that the disability increased in severity.  

With respect to the veteran's contention that the degree of 
severity of the disability warranted a 30 percent evaluation 
from the day following his discharge from service, the Board 
notes that the unappealed rating decisions of May 1988, April 
1991 and May 1996 are final determinations which will be 
considered correct unless clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2000).  The veteran has not alleged 
that the April 1991 or May 1996 rating decision was clearly 
and unmistakably erroneous.  As noted above, his claim of 
clear and unmistakable error in the May 1988 rating decision 
was denied in a May 2000 rating decision, and the veteran has 
not filed a notice of disagreement with the May 2000 
decision.  

The Board has also considered the representative's argument 
to the effect that the VA records of treatment of the veteran 
for irritable bowel syndrome prior to March 1997 should, in 
accordance with 38 C.F.R. § 3.157(b), establish an earlier 
date of receipt of claim and therefore an earlier effective 
date for the increased evaluation.  The Board notes that the 
VA treatment records to which the representative is referring 
relate to treatment of the veteran prior to May 1996.  Any 
pending claim for an increased evaluation for irritable bowel 
syndrome filed prior to May 1996 was adjudicated in the 
unappealed rating decision of May 1996.  The claims folder 
contains no VA records pertaining to treatment or evaluation 
of the veteran for irritable bowel syndrome during the period 
between the date of the May 1996 rating decision and the date 
of receipt of the veteran's statement in March 1997.  In 
addition, the veteran has not alleged that such records 
exist.  Therefore, even with consideration of 38 C.F.R. 
§ 3.157, the Board must conclude that the date of receipt of 
the veteran's claim for increase was not earlier than March 
31, 1997. 

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  Under these circumstances, the claim 
must be denied because of the absence of legal merit. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 31, 1997, 
for a 30 percent rating for irritable bowel syndrome is 
denied.  



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

